No. 99-40904
                                    -1-

                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                No. 99-40904
                            Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

VICTOR LUNA-DOMINGUEZ,

                                              Defendant-Appellant.

                           --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                          USDC No. L-99-CR-185-1
                           --------------------
                              April 13, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

       Victor Luna-Dominguez (“Luna-Dominguez”) appeals his guilty-

plea conviction for illegal reentry into the United States

following deportation, in violation of 8 U.S.C. § 1326(a) and

(b).       He argues that the district court erred by increasing his

offense level 16-levels, pursuant to U.S.S.G. § 2L1.2(b), for

having been previously deported subsequent to an aggravated-

felony conviction for possession of cocaine.       We review the

district court’s legal interpretation and application of the

sentencing guidelines de novo and its factual findings for clear


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-40904
                                 -2-

error.   United States v. Lowder, 148 F.3d 548, 552 (5th Cir.

1998).

     Luna-Dominguez’s argument that mere possession of cocaine

does not qualify as an aggravated felony for purposes of

§ 2L1.2(b) is precluded by our decision in United States v.

Hinojosa-Lopez, 130 F.3d 691 (5th Cir. 1997).    His argument that

his due process rights were violated because the term “drug

trafficking crime” is vague and does not provide adequate notice

is without merit.    See United States v. Nevers, 7 F.3d 59, 61

(5th Cir. 1993).    The district court’s judgment is AFFIRMED.